i

AO 243B (CASD Rey, 1/19) Judgment in a Criminal Case

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA JUDGMENT IN A CRIMINAL CASE _

 

y, (For Offenses Committed On or After Nqitibe? D987 ty t]
CARLOS GREGORIO DELCASTILLO-ZENDEJAS (1)
aka Carlos Gregorio Delcasillo-Zendejas Case Number: 3:19-CR-03 927.

 
 

 

Charles N Guthrie
: , Defendant’s Attorney ee / Seems 4
USM Number §9021-298 uo ORE
| _
’ THE DEFENDANT:

XX] pleaded guilty to count(s} One of the Information

 

C was found guilty on count(s)

after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offensefs):

 

 

 

_ Title and Section / Nature of Offense Count
8:1326(A}, (B) - Removed Alien Found In The United States (Felony) -. 1
The defendant is sentenced as provided in pages 2 through 2 . of this judgment.

The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

L! The defendant has been found not guilty on count(s)

 

[] Count(s) . is dismissed on the motion of the United States,

 

Assessment : $100.00 - waived

(_ JVTA Assessment*: $

*Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22:

| No fine L) Forfeiture pursuant to order filed . , included herein,

IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
any material change in the defendant’s economic circumstances.

January 21, 2020 L..)
Date lili fy
a

HON. LARRY ALAN BURNS -
CHIEF UNITED STATES DISTRICT JUDGE

 

 

 
AO 245B (CASD Rev. 1/19) Judgment in a Criminal’ Case

 

DEFENDANT: Carios Gregorio Delcastillo-Zendejas (1)

CASE NUMBRR: 3:19-CR-03927-LAB
PROBATION
The defendant is hereby sentenced to probation for a term of:

five (5) years
SPECIAL CONDITIONS OF SUPERVISION
e Do not enter the United States illegally.

® The defendant must not commit another federal, state or local crime.

Hf

Judgment - Page 2 of 2

3:19-CR-03927-LAB

 

 
